Citation Nr: 1729360	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-12 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an eye disability, to include benign essential blepharospasm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama. 

The Veteran appeared at a January 2015 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

This appeal was previously before the Board in March 2015.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran's claim was most recently before the board in March 2015 at which time it was remanded for an addendum VA opinion.  The remand requested that the opinion provider address several questions including whether the Veteran's eye disability was a congenital defect or congenital disease.  

In response to the March 2015 Board remand a June 2015 addendum VA opinion was obtained.  The opinion provider concluded that the Veteran's benign essential blepharospasm was not a congenital defect or congenital disease.  The opinion provider noted the Veteran's disability was a sporadic occurrence that did not develop until 1999 indicating that environmental factors or genetic predilection played a part in its development.  The opinion provider also concluded that it was less likely than not that the Veteran's eye disability was etiologically related to his active service to include his exposure to chemicals because he was not diagnosed with dry eye syndrome until 1999, several years following his separation from service.  

The Board finds the June 2015 addendum VA opinion to be inadequate.  The opinion provider concluded that the Veteran's disability was neither a congenital defect nor a congenital disease; however, the opinion provider failed to provide an adequate rationale for this conclusion.  The opinion provider noted that this disability was a sporadic condition that involved environmental or genetic factors but did not indicate why this indicated the disability was neither a congenital defect nor congenital disease.  Additionally, the opinion provider concluded the Veteran's eye disability was not etiologically related to his active service due to the gap in time between the Veteran's active service and diagnosis.  However, the opinion provider failed to address the Veteran's lay statements and medical literature noting blepharospasm can have delayed onset and is often initially misdiagnosed.  The opinion provider also noted in part A of her opinion that environmental factors could have played a part in the development of the Veteran's eye disability but failed to address whether his in-service chemical exposure was an environmental factor which impacted the development of his blepharospasm. 

Additionally, the Board notes the Veteran was most recently provided with a January 2011 VA eye examination in connection with his claim for entitlement to service connection for an eye disability.  However, in his January 2015 Board hearing the Veteran noted that benign essential blepharospasm is a neurological condition which manifests as involuntary eye movements rather than an eye disability.   

Thus, the Veteran's claim must be remanded for a VA neurological examination and opinion which adequately addresses the entirety of the evidence of record to specifically include the Veteran's lay statements and submitted medical literature.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination to determine the current nature and likely etiology of his eye disability.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  

Based on the review of the record, the examiner should address the following: 

(a)  Is the Veteran's eye disability a congenital defect or a congenital disease? 

The term "defect" is broadly defined as a structural or inherent abnormality or condition that is more or less stationary in nature.

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.

(b)  If it is determined this disability is a congenital defect, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has an additional disability due to an in-service disease or injury superimposed upon such defect.  In answering this question, the examiner should address the Veteran's contentions that he was exposed to chemicals during service. 

(c)  If instead it is determined that this condition is a congenital disease, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had an eye disease that existed prior to his entry onto active duty?

(d)  If the answer to (c) is no, does the evidence of record clearly and unmistakably show that the preexisting eye disease was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms beyond its natural progression.  

(e)  If the Veteran's eye disability is neither a congenital defect nor congenital disease, the examiner should opine as to whether it at least as likely as not (a 50 percent probability or greater) that the disability is etiologically related to service.  

The examiner should consider and discuss as necessary the following:

(i)  The Veteran's lay statements and submitted medical literature indicating that blepharospasm can have a delayed onset and is often misdiagnosed initially; 

(ii)  The Veteran's January 2015 Board hearing testimony that he was exposed to chemicals during his active service and that he was given eye drops during his active service after he was observed frequently rubbing his eyes; and

(iii)  The June 2015 VA addendum opinion noting environmental factors could have contributed to the development of the Veteran's blepharospasm.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

2.  Thereafter, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  The Veteran and his representative should be provided the requisite period of time to respond.  The case should then be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

